PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JONATHAN TURMON,                         
                   Plaintiff-Appellee,
                v.
CHARLES JORDAN, Individually,
              Defendant-Appellant,              No. 04-1439

                and
RED ROOF INNS, INCORPORATED,
                        Defendant.
                                         
          Appeal from the United States District Court
         for the District of South Carolina, at Columbia.
               Margaret B. Seymour, District Judge.
                         (CA-03-549-3-24)

                      Argued: December 2, 2004

                       Decided: April 25, 2005

         Before WILKINS, Chief Judge, and MICHAEL
                and TRAXLER, Circuit Judges.



Affirmed by published opinion. Judge Michael wrote the opinion, in
which Chief Judge Wilkins and Judge Traxler joined.


                             COUNSEL

ARGUED: Andrew Frederick Lindemann, DAVIDSON, MORRI-
SON & LINDEMANN, P.A., Columbia, South Carolina, for Appel-
2                         TURMON v. JORDAN
lant. John Christopher Mills, Columbia, South Carolina, for Appellee.
ON BRIEF: William H. Davidson, II, Robert D. Garfield, DAVID-
SON, MORRISON & LINDEMANN, P.A., Columbia, South Caro-
lina, for Appellant.


                              OPINION

MICHAEL, Circuit Judge:

   The plaintiff alleges that a deputy sheriff violated his Fourth
Amendment rights (1) by seizing him (for investigative purposes)
without reasonable suspicion while he was a motel guest and (2) by
using excessive force in the course of the seizure. The district court
denied the deputy’s motion for qualified immunity at the summary
judgment stage, and the deputy filed this interlocutory appeal. We
affirm.

                                   I.

   We recite the facts "in the light most favorable to the party assert-
ing the injury," in this case the plaintiff, Jonathan Turmon. Saucier v.
Katz, 533 U.S. 194, 201 (2001); see also Brown v. Gilmore, 278 F.3d
362, 369 (4th Cir. 2002). Defendant Charles Jordan has been a deputy
sheriff in Lexington County, South Carolina, since 1998. In 2001 he
moonlighted, wearing his deputy’s uniform, as a security guard at the
Red Roof Inn on Berryhill Road (near I-26) in Columbia. According
to Jordan, the motel was located in a high-crime area where there
were robberies, drug dealing, and (suspected) prostitution.

   On March 10, 2001, Turmon and his girlfriend, who were attending
a concert in the Columbia area, rented a room at the Red Roof Inn.
When they returned to the motel after the concert, their room was
cold, and the heater was not working properly. Turmon called the
front desk, and after the clerk dispatched someone to investigate, Tur-
mon was told that the room would soon be heated. The room
remained chilly, and in the early morning Turmon turned on the hot
water in the shower in an effort to heat the room with steam. After
a while the steam became stifling, and Turmon opened the door to
allow it to escape.
                          TURMON v. JORDAN                           3
   At the same time, around 5:00 a.m., Deputy Jordan, who was work-
ing his guard job at the motel, and Hewey Dixon, the desk clerk,
walked out to the parking lot (Dixon was about to move his car); they
both suddenly noticed what appeared to be white smoke billowing
from a room on the second floor. Believing there could be a fire, the
two men started running toward the building. Before Dixon reached
the building, he realized that what he had thought was smoke was dis-
sipating rapidly and that it was just steam. In the meantime, Jordan
was running up the outside stairs toward the room. Jordan was con-
cerned that "fire ha[d] engulfed the room" and that someone might be
"overwhelmed by the smoke." J.A. 67, 73. When Turmon heard
someone’s (Jordan’s) footsteps, he shut the door and got back into
bed.

   At the moment Jordan heard the door close, his "whole mindset
changed." J.A. 73. He believed the occupant had some improper
motive for not wanting him (Jordan) to enter the room. Jordan con-
cluded that the occupant was committing arson, attempting to hurt
himself or someone else, or attempting to cover up some other illicit
activity occurring inside the room. When Jordan reached the door, he
did not smell smoke or see any sign of fire. Nevertheless, his assump-
tion about wrongdoing prompted him to bang loudly on the door. Jor-
dan did not identify himself as a police officer, prompting Turmon to
ask, "Who is it?" J.A. 138. Jordan replied that it was the sheriff’s
department, and Turmon asked what he wanted. Jordan responded,
"[Y]ou need to open the door now[!]" J.A. 137. Turmon then asked
whether Jordan had a search warrant, and Jordan simply repeated his
order that the door must be opened immediately. Turmon put on his
pants and went to the door. When Turmon opened the door, Jordan
pointed his gun at Turmon’s face. Turmon raised his hands instantly
and asked Jordan why his weapon was drawn; Jordan, without saying
anything, grabbed Turmon and "jerked [him] outside" into the walk-
way. J.A. 99, 101, 189. Jordan then holstered his weapon, spun Tur-
mon around, and proceeded to handcuff him. Turmon was entirely
passive and did not resist the handcuffing. Jordan next retrieved and
checked Turmon’s identification. Turmon then told Jordan that he
was a retired state trooper, and at that point Jordan removed the hand-
cuffs and released Turmon.

  Turmon sued Jordan and the motel asserting claims under 42
U.S.C. § 1983 and state law. Turmon invokes § 1983 to allege, among
4                          TURMON v. JORDAN
other things, that Jordan violated his Fourth Amendment rights by (1)
seizing him without reasonable suspicion (the illegal seizure claim)
and (2) using excessive force in the course of the seizure (the exces-
sive force claim). Jordan asserted the defense of qualified immunity
in his answer. The district court concluded in pretrial proceedings that
Jordan was not entitled to summary judgment on qualified immunity
grounds. Jordan then filed this interlocutory appeal. "Our jurisdiction
to review [an] order[ ] denying a summary judgment motion based on
qualified immunity is limited . . . to the review of legal issues." Gray-
Hopkins v. Prince George’s County, 309 F.3d 224, 229 (4th Cir.
2002) (citing Johnson v. Jones, 515 U.S. 304 (1995)).

                                    II.

   The doctrine of qualified immunity shields law enforcement offi-
cers performing discretionary duties "from liability for civil damages
insofar as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have
known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Because
"[q]ualified immunity is an entitlement not to stand trial or face the
other burdens of litigation," it is important to resolve the immunity
question "at the earliest possible stage in litigation." Saucier, 533 U.S.
at 200-01 (internal quotation marks and citations omitted). In an inter-
locutory appeal from the denial of qualified immunity, our analysis
proceeds as follows. We begin by asking whether the facts, "[t]aken
in the light most favorable to the [plaintiff]," show that "the officer’s
conduct violated a constitutional right." Id. at 201. If the answer is no,
"that ends the matter, and the offic[er] is entitled to immunity." Id. at
200. "On the other hand, if a violation could be made out" on a view
of the facts that is favorable to the plaintiff, "the next, sequential step
is to ask whether the right was clearly established" at the time of the
violation. Id. at 201.

                                    A.

   Deputy Jordan first contends that he is entitled to qualified immu-
nity on Turmon’s illegal seizure claim.

                                    1.

  We first consider whether the facts alleged, viewed in the light
most favorable to Turmon, show that Jordan violated Turmon’s
                           TURMON v. JORDAN                            5
Fourth Amendment right to be free from unreasonable seizures. It is
undisputed that Jordan seized Turmon when he pointed his gun at
Turmon’s face, pulled him into the walkway, and handcuffed him. It
is likewise undisputed that the seizure was an investigative detention.
The issue, then, is whether Jordan had "a reasonable suspicion sup-
ported by articulable facts that criminal activity ‘may [have] be[en]
afoot,’" thereby justifying a brief detention for investigative purposes.
United States v. Sokolow, 490 U.S. 1, 7 (1989) (quoting Terry v.
Ohio, 392 U.S. 1, 30 (1968)).

   The facts in the summary judgment record do not provide grounds
for a reasonable suspicion that criminal activity was afoot in Tur-
mon’s motel room. When Jordan saw what he thought was smoke
coming from a room on the second floor, he believed there might be
a fire. Thus, he ran up the stairs toward the room with the intention
of aiding anyone who might need assistance in escaping. That much
was reasonable. However, as Jordan was approaching the room, he
heard the door close, and his "whole mindset changed." J.A. 73. In
Jordan’s mind, his mission changed from potential rescue to law
enforcement. The shutting of the door led Jordan to conclude that the
room’s occupant did not want him "in there for an apparent reason,"
specifically, the occupant was "trying to hide what’s going on." J.A.
73, 80. Jordan believed that the occupant was (1) "trying to burn
down the building," (2) "trying to hurt" himself or "somebody in the
room," or (3) "trying to cover something up" in this high-crime area.
J.A. 81, 83, 86. By the time Jordan got to the door, he had determined
that the room’s occupant was "going to go into handcuffs" until he
investigated the situation. J.A. 88.

   To begin with, Jordan could not have had a reasonable belief that
the room was on fire by the time he reached the door. There were no
flames, there was no smell of smoke, and Jordan was aware that the
motel’s internal fire alarm had not sounded. If that was not enough
to dispel any suspicion of arson, it was obvious that the room was not
on fire as soon as Turmon opened the door. Nor did Turmon’s shut-
ting of the door moments before (as Jordan approached) support rea-
sonable suspicion of criminal activity in the room. It can be expected
that the occupant of a motel room — especially at a motel in a high-
crime area — will shut his door when he hears unknown footsteps
6                          TURMON v. JORDAN
approaching at 5:00 a.m. In sum, the facts reveal that Jordan did not
have reasonable suspicion to detain Turmon.

                                   2.

   Having determined (on the summary judgment record) that Jordan
violated Turmon’s Fourth Amendment right to be free from unreason-
able seizures, we turn to whether the right was clearly established at
the time of the violation. "The relevant, dispositive inquiry in deter-
mining whether a right is clearly established is whether it would be
clear to a reasonable officer that his conduct was unlawful in the situ-
ation he confronted." Saucier, 533 U.S. at 202. In other words, the
inquiry focuses on "whether the state of law at the time of the events
at issue gave the officer fair warning that his alleged treatment of the
plaintiff was unconstitutional." Jones v. Buchanan, 325 F.3d 520, 531
(4th Cir. 2003) (internal quotation marks and citation omitted). "This
is not to say that an official action is protected by qualified immunity
unless the very action in question has previously been held unlawful,
but it is to say that in light of pre-existing law the unlawfulness must
be apparent." Anderson v. Creighton, 483 U.S. 635, 640 (1986) (cita-
tion omitted). "Although earlier cases involving fundamentally simi-
lar or materially similar facts can provide especially strong support
for a conclusion that the law is clearly established, they are not neces-
sary to such a finding." Buchanan, 325 F.3d at 531 (internal quotation
marks and citation omitted).

   When Jordan seized Turmon on March 10, 2001, it was clearly
established that a police officer must have "reasonable suspicion sup-
ported by articulable facts that criminal activity may be afoot" in
order to justify an investigative detention. Sokolow, 490 U.S. at 7
(internal quotation marks and citation omitted). The general right to
be free from unreasonable seizures is as old as the Fourth Amend-
ment, and the specific requirement that a police officer have "some
minimal level of objective justification" before seizing a person was
established by at least 1968 when the Supreme Court decided Terry
v. Ohio. See id. Moreover, we have found no basis for reasonable sus-
picion in circumstances that appeared to be less innocent than those
in the present case. In United States v. Burton, 228 F.3d 524, 528-29
(4th Cir. 2000), for example, we held that officers could not pat down
an individual, whom they had no reason to suspect was engaged in
                          TURMON v. JORDAN                           7
criminal activity, simply because he was standing by a telephone
booth, refused to answer their questions, and refused to remove his
hands from his pockets when asked to do so. Likewise, Jordan had no
reason to suspect Turmon of arson or other crimes, and there was
nothing suspicious in the fact that Turmon closed his door when he
heard someone approaching. Moreover, unlike the individual in Bur-
ton, Turmon complied fully with all of Jordan’s commands and was
not evasive in any way. Burton thus assists in making clear that in
Turmon’s case there was no ground for reasonable suspicion.
Although we have found no case exactly like this one, we believe that
the longstanding requirement of reasonable suspicion and cases such
as Burton gave Jordan "fair warning that his alleged treatment of
[Turmon] was unconstitutional." Buchanan, 325 F.3d at 531 (internal
quotation marks and citation omitted). A reasonable police officer
would have realized that there was no basis for reasonable suspicion
of criminal activity and that seizing Turmon would be unlawful.
Because Jordan violated Turmon’s Fourth Amendment right to be
free from unreasonable seizures and because that right was clearly
established on March 10, 2001, Jordan is not entitled to qualified
immunity on the illegal seizure claim.

                                  B.

   Deputy Jordan also contends that he is entitled to qualified immu-
nity on Turmon’s excessive force claim. Turmon claims that Jordan
violated his Fourth Amendment rights by using excessive force dur-
ing the seizure.

                                  1.

   We begin, of course, by considering whether the facts alleged
establish the violation of a constitutional right. Saucier, 533 U.S. at
201. The Fourth Amendment’s right to be free from unreasonable sei-
zures includes the right to be free from seizures carried out with
excessive force. See Waterman v. Batton, 393 F.3d 471, 476 (4th Cir.
2004). The facts, taken in the light most favorable to Turmon, show
that Jordan pointed his gun at Turmon’s face, jerked him from his
room, spun him around, and then handcuffed him. To determine
whether the force was excessive, we undertake the reasonableness
inquiry described in Graham v. Connor, 490 U.S. 386 (1989). "As in
8                          TURMON v. JORDAN
other Fourth Amendment contexts . . . the ‘reasonableness’ inquiry in
an excessive force case is an objective one: the question is whether
the officer[’s] actions are ‘objectively reasonable’ in light of the facts
and circumstances confronting [him], without regard to [his] underly-
ing intent or motivation." Id. at 397.

   In assessing whether an officer’s actions were objectively reason-
able, "we weigh ‘the nature and quality of the intrusion on the indi-
vidual’s Fourth Amendment interests against the countervailing
governmental interests at stake.’" Buchanan, 325 F.3d at 527 (quoting
Graham, 490 U.S. at 396). The nature of the intrusion on a plaintiff’s
Fourth Amendment rights is generally measured by "the amount of
force employed to affect the seizure." Howerton v. Fletcher, 213 F.3d
171, 173 (4th Cir. 2000). "The extent of the plaintiff’s injuries is also
a relevant consideration." Buchanan, 325 F.3d at 527. Several factors
are considered in assessing the governmental interests at stake,
including the "severity of the crime at issue, whether the suspect
pose[d] an immediate threat to the safety of the officer[ ] or others,
and whether he . . . actively resist[ed] arrest or attempt[ed] to evade
arrest by flight." Graham, 490 U.S. at 396.

   "[A]pproaching a suspect with [a] drawn weapon[ ] is an extraordi-
nary measure," but this level of intrusion can be justified "as a reason-
able means of neutralizing potential dangers to police and innocent
bystanders." United States v. Sinclair, 983 F.2d 598, 602 (4th Cir.
1993); see also Foote v. Dunagan, 33 F.3d 445, 448-49 (4th Cir.
1994) (surveying Fourth Circuit case law on when it is permissible for
a police officer to draw his weapon on a suspect). Here, the level of
intrusion was not limited to the drawing of a weapon. Not only did
Jordan point his gun at Turmon’s face, but he also wrenched Turmon
from his room, spun him around, and handcuffed him. Jordan twisted
Turmon’s back and aggravated a prior injury in the process. As a
result, Turmon underwent six months of rehabilitation. (It is not clear
from the current record whether the force used by Jordan would have
injured Turmon notwithstanding his previous back injury, but Turmon
has at least raised an issue of fact as to whether the extent of his inju-
ries are indicative of excessive force.)

   When we weigh the level of force used by Jordan against the gov-
ernmental interests at stake, it becomes clear that his actions were not
                           TURMON v. JORDAN                            9
"‘objectively reasonable’ in light of the facts and circumstances con-
fronting" him. Graham, 490 U.S. at 397. The Graham factors for
measuring the governmental interests at stake are absent here. First,
"the severity of the crime" cannot be taken into account because there
was no crime. Id. at 396. Of course, Jordan claims that he reasonably
believed that arson or some other crime was being committed, but the
facts do not support a reasonable suspicion that criminal activity was
afoot. See supra at 5-6. This weighs heavily in Turmon’s favor. See
Bailey v. Kennedy, 349 F.3d 731, 744 (4th Cir. 2003). Second, there
is no evidence that Turmon "pose[d] an immediate threat to the safety
of [Deputy Jordan] or others." Graham, 490 U.S. at 396. Third, Tur-
mon did not "actively resist[ detention] or attempt to evade [deten-
tion] by flight." Id. To the contrary, all of the relevant evidence
indicates that Turmon was compliant and non-threatening. When Tur-
mon opened the door, and Jordan pointed the gun at his face, Turmon
raised his hands and offered no resistance. Even Jordan acknowledges
that Turmon was completely passive and caused no trouble as he was
being handled and handcuffed. Accordingly, we conclude that "the
facts alleged show [that Jordan’s] conduct violated a constitutional
right," namely the Fourth Amendment right to be free from a seizure
carried out by the use of excessive force. Saucier, 533 U.S. at 201.

                                   2.

   We next examine whether Turmon’s Fourth Amendment right to
be free from excessive force was clearly established at the time of the
violation. Again, the relevant inquiry "in determining whether a right
is clearly established is whether it would be clear to a reasonable offi-
cer that his conduct was unlawful in the situation he confronted." Id.
at 202. We conclude that on March 10, 2001, it would have been clear
to a reasonable officer that he could not point his gun at an individu-
al’s face, jerk him from his room, and handcuff him when there was
no reasonable suspicion that any crime had been committed, no indi-
cation that the individual posed a threat to the officer, and no indica-
tion that the individual was attempting to resist or evade detention.
The contours of the Fourth Amendment right to be free from exces-
sive force during a seizure were set forth sixteen years ago by the
Supreme Court in Graham. 490 U.S. at 396-97. In addition, over the
years this court has addressed the propriety of the use of force compa-
rable to that used by Deputy Jordan, and we have consistently found
10                        TURMON v. JORDAN
such force to be proper only in situations in which there was at least
reasonable suspicion to believe criminal activity was afoot. See Duna-
gan, 33 F.3d at 448-49. Because the facts alleged show that Jordan
violated Turmon’s Fourth Amendment right to be free from seizures
carried out by excessive force and because that right was clearly
established at the time, Jordan is not entitled to qualified immunity on
the excessive force claim.

                                  III.

  We affirm the district court’s order denying Deputy Charles Jordan
qualified immunity with respect to Jonathan Turmon’s illegal seizure
and excessive force claims.

                                                           AFFIRMED